Exhibit 99.1 VSE CORPORATION ACQUIRES AKIMEKA LLC Acquisition Builds on Strategy to Increase Profitability Alexandria, Virginia, August 19, 2010 – VSE Corporation (NASDAQ: VSEC) announced today that it has acquired Akimeka LLC, headquartered in Hawaii with offices in Virginia, Florida and Texas. The purchase price was approximately $33 million in cash, with the potential for additional payment of up to $11million if certain financial targets are met during the next three years, subject to certain adjustments. For the year ended December 31, 2009, Akimeka recorded revenues of approximately $38 million and pretax income of approximately $6.5 million. Akimeka is a health services information technology consulting company serving the U.S.
